



NEW SENIOR INVESTMENT GROUP INC.
PERFORMANCE STOCK UNIT AWARD AGREEMENT
(Annual Award)


This Performance Stock Unit Award Agreement (this “Performance Stock Unit Award
Agreement”), dated as of __________ (the “Grant Date”), is made by and between
New Senior Investment Group Inc., a Delaware corporation (the “Company”), and
__________ (the “Participant”). Any capitalized term that is used but not
defined in this Award Agreement shall have the meaning ascribed to such term in
the Amended and Restated New Senior Investment Group Inc. Nonqualified Stock
Option and Incentive Award Plan (as may be amended from time to time, the
“Plan”) or if indicated, the Letter Agreement between the Participant and the
Company, dated __________ (the “Letter Agreement”).
1.Grant of Performance Stock Units. The Company hereby grants to the Participant
__________ performance stock units (the “Performance Stock Units”) assuming
achievement of the applicable criteria set forth on Exhibit A (the “Performance
Criteria”) hereto at the target level (the “Target PSUs”). The actual number of
Performance Stock Units eligible to vest under this Performance Stock Unit Award
Agreement may be greater or less than the number of Target PSUs based on the
actual level of achievement of the Performance Criteria. Each Performance Stock
Unit represents the right to receive one (1) share of Stock under the terms and
conditions of this Performance Stock Unit Award Agreement.
2.    Vesting.
(a)    The Performance Stock Units shall vest on __________ (the “Vesting
Date”), subject to (i) the applicable level of achievement of the Performance
Criteria in accordance with the terms and conditions of Exhibit A and (ii) the
Participant’s continuous employment with the Company through the Vesting Date.
(b)    Except as set forth in Section 1(c), 1(d) or 1(e) below, if the
Participant’s employment with the Company and its Affiliates terminates for any
reason prior to the Vesting Date, then (i) all rights of the Participant with
respect to the Performance Stock Units that have not vested shall immediately
terminate, (ii) any such unvested Performance Stock Units and all rights therein
shall be forfeited without payment of any consideration, and (iii) neither the
Participant nor any of the Participant’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
unvested Performance Stock Units.
(c)    If the Participant’s employment with the Company and its Affiliates is
terminated prior to the Vesting Date by the Company without Cause (including by
non-renewal of the Term of the Letter Agreement, as defined therein) or by the
Participant for Good Reason (each, a “Good Leaver Termination”), then a number
of Performance Stock Units shall vest equal to the product of (i) the number of
Performance Stock Units that are subject to vesting based on the actual level of
achievement of the applicable Performance Criteria determined in accordance with
the terms and conditions of Exhibit A, but calculated using the Adjusted End
Price as if the last day of the Performance Period was the last trading date
immediately prior to the date of termination, and (ii) a fraction, the numerator
of which is the number of days between the Grant Date and the date of
termination and the denominator of which is the number of days between the Grant
Date and the Vesting Date; provided, that, if either such termination of
employment occurs prior to a Change in Control, then such vesting shall be
subject to (x) the Participant’s compliance with the Protective Covenants as
defined in the Letter Agreement and (y) the execution without revocation of a
release of claims to the extent provided in the Letter Agreement. The terms
Cause and Good Reason shall have the meaning set forth in the Letter Agreement.
(d)    If the Participant’s employment with the Company and its Affiliates is
terminated prior to the Vesting Date on account of the Participant’s death or
Disability (as such term is defined in the Letter Agreement) (each, a
“Qualifying Termination”), then the number of Target PSUs shall become vested
immediately upon such termination of employment.
(e)    If a Change in Control occurs prior to the Vesting Date and while the
Performance Stock Units are outstanding, then a number of Performance Stock
Units equal to the greater of (i) the Target PSUs or (ii) the number of
Performance Stock Units that are subject to vesting based on the actual level of
achievement of the applicable Performance Criteria determined in accordance with
the terms and conditions of Exhibit A, but calculated using the Adjusted End
Price as if the last day of the Performance Period was the last trading date
immediately prior to the Change in Control, in each case without any pro-rating,
will convert into time-based vesting restricted stock units (the “Time-Based
RSUs”) that are subject to all of the same terms and conditions as are set forth
in this Performance Stock Unit Award Agreement, except that the Time-Based RSUs
will vest based solely on the Participant’s continued employment with the
Company and its Affiliates (or the successor to the Company) through the Vesting
Date; provided, that, if the Participant incurs a Good Leaver Termination or
Qualifying Termination at any time upon or after the Change in Control and prior
to the Vesting Date, then all such unvested Time-Based RSUs shall become vested
immediately upon such termination of employment. Notwithstanding the foregoing,
if, immediately following the consummation of the Change in Control, the shares
of Stock of the Company (or, if applicable, its successor) are not publicly
traded, then the number of Performance Stock Units determined pursuant to the
first sentence of this Section 2(e) (whichever results in the greater amount)
shall become vested and shall be settled immediately upon the consummation of
such Change in Control. Any reference in this Performance Stock Unit Award
Agreement to Performance Stock Units shall be deemed to be a reference to
Time-Based RSUs following any conversion in connection with this Section 2(e).
3.    Voting and Dividend Equivalent Rights. The Participant shall have no
rights of a stockholder (including the right to distributions or dividends)
until shares of Stock are delivered to the Participant following vesting of the
Performance Stock Units; provided, that, with respect to the period commencing
on __________ and ending on the date the shares of Stock subject to the
Performance Stock Units are delivered to the Participant pursuant to this
Performance Stock Unit Award Agreement, the Participant shall be eligible to
receive an amount of cash equal to the product of (i) the number of shares of
Stock, if any, delivered to the Participant following the vesting of the
Performance Stock Units and (ii) the amount of cash distributed with respect to
an outstanding share of Stock during such period, which amount of cash shall be
paid to the Participant on or about the date such shares of Stock are delivered
to the Participant. No interest or other earnings will be credited with respect
to such payment.
4.    Delivery of Stock.
(a)    Any shares of Stock in respect of Performance Stock Units that have
vested in accordance with this Performance Stock Unit Award Agreement shall be
delivered to the Participant by no later than March 15 of the year following the
year in which vesting occurs. No physical certificates evidencing the Stock
delivered in settlement of vested Performance Stock Units will be delivered to
the Participant. Instead, the Stock delivered in settlement of vested
Performance Stock Units will be evidenced by certificates held by or on behalf
of the Company, in book-entry form, or otherwise, as determined by the Company


(b)    By accepting the Performance Stock Units, the Participant agrees not to
sell Stock delivered in settlement of any vested Performance Stock Units at a
time when applicable laws or the Company’s rules prohibit a sale. This
restriction will apply as long as the Participant is an employee, consultant or
director of the Company or a Subsidiary.


(c)    The Company shall have the right to refuse to deliver or transfer any
Stock under this Performance Stock Unit Award Agreement if the Company acting in
its absolute discretion determines that the issuance or transfer of such Stock
might violate any applicable law or regulation.


5.    Performance Stock Unit Award Agreement Subject to Plan. This Performance
Stock Unit Award Agreement is made pursuant to all of the provisions of the
Plan, which is incorporated herein by this reference, and is intended, and shall
be interpreted in a manner, to comply therewith. In the event of any conflict
between the provisions of this Performance Stock Unit Award Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.
6.    No Rights to Continuation of Employment or Future Awards. Nothing in the
Plan or this Performance Stock Unit Award Agreement shall confer upon the
Participant any right to any future Award(s) or to continue in the employment of
the Company or any Affiliate thereof or shall interfere with or restrict the
right of the Company or its Affiliates to terminate the Participant’s employment
at any time for any reason whatsoever.
7.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant in respect of any sums required or permitted
by federal, state or local tax law to be withheld with respect to the settlement
of the Performance Stock Units; provided, that, notwithstanding the foregoing,
the Committee may permit the Participant to satisfy the applicable tax
obligations in accordance with the terms of Section 10.5 of the Plan.
8.    Section 409A Compliance. The intent of the parties is that payments and
benefits under this Performance Stock Unit Award Agreement, including the
dividend equivalent payments provided for in Section 3, shall be exempt from or
comply with Section 409A of the Code, to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Performance Stock Unit Award
Agreement shall be interpreted and administered to be in compliance with such
intent. The provisions of Section 10.4 of the Plan shall apply to this Award and
are fully incorporated herein.
9.    Governing Law. This Performance Stock Unit Award Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with
the internal laws, and not the laws pertaining to conflicts or choices of laws,
of the State of Delaware applicable to agreements made and to be performed
wholly within the State of Delaware.
10.    Performance Stock Unit Award Agreement Binding on Successors. The terms
of this Performance Stock Unit Award Agreement shall be binding upon the
Participant and upon the Participant’s heirs, executors, administrators,
personal representatives, transferees, assignees and successors in interest, and
upon the Company and its successors and assignees, subject to the terms of the
Plan.
11.    No Assignment; Transferability. Notwithstanding anything to the contrary
in this Performance Stock Unit Award Agreement, neither this Performance Stock
Unit Award Agreement nor any rights granted herein shall be transferable or
assignable by the Participant. No rights granted under the Plan or this
Performance Stock Unit Award Agreement and no Performance Stock Unit granted
pursuant to this Performance Stock Unit Award Agreement shall be transferable by
the Participant other than by will or by the laws of descent and distribution
prior to the time the Participant’s interest in such Performance Stock Unit has
become fully vested and the Stock subject to such Performance Stock Unit has
been delivered to the Participant. Notwithstanding anything in this Performance
Stock Unit Award Agreement to the contrary, if the Participant dies after the
Performance Stock Units vest and before the Stock subject thereto has been
delivered to the Participant, then the Stock will instead be delivered to the
Participant’s beneficiary.
12.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Performance Stock Unit Award Agreement, including but not
limited to all acts and documents related to compliance with federal and/or
state securities and/or tax laws.
13.    Severability. Should any provision of this Performance Stock Unit Award
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Performance Stock Unit Award Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
(if any) to become a part hereof and treated as though contained in this
original Performance Stock Unit Award Agreement. Moreover, if one or more of the
provisions contained in this Performance Stock Unit Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.
14.    Entire Agreement. This Performance Stock Unit Award Agreement, the Plan
and the Letter Agreement contain the entire agreement and understanding among
the parties as to the subject matter hereof, and supersede any other agreements
or representations, whether oral or otherwise, express or implied, with respect
to the subject matter hereof.
15.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.
16.    Counterparts; Electronic Signature. This Performance Stock Unit Award
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument. The Participant’s electronic signature of this Performance
Stock Unit Award Agreement shall have the same validity and effect as a
signature affixed by the Participant’s hand.
17.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.
18.    Set-Off. The Participant hereby acknowledges and agrees, without limiting
the rights of the Company or any Affiliate thereof otherwise available at law or
in equity, that, to the extent permitted by law, any amount due to the
Participant under this Performance Stock Unit Award Agreement may be reduced by,
and set-off against, any or all amounts or other consideration payable by the
Participant to the Company or any of its Affiliates under any other agreement or
arrangement between the Participant and the Company or any of its Affiliates;
provided that any such set-off does not result in a penalty under Section 409A
of the Code.
19.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the latest mailing address on
file with the Company in the Company personnel records (or to such other address
as the Participant shall have specified to the Company in writing) and, if to
the Company, to the Company’s office at New Senior Investment Group Inc., 55
West 46th Street, Suite 2204, New York, NY 10036, Attention: General Counsel (or
to such other address as the Company shall have specified to the Participant in
writing). All such notices shall be conclusively deemed to be received and shall
be effective, if sent by hand delivery, upon receipt, or if sent by registered
or certified mail, on the fifth day after the day on which such notice is
mailed.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have executed this Performance Stock Unit
Award Agreement as of the date set forth above.


NEW SENIOR INVESTMENT GROUP INC.
By                            

Print Name:                        

Title:                            


PARTICIPANT
Signature                         
Print Name:                     














[Signature Page to Performance Stock Unit Award Agreement]

EXHIBIT A
PERFORMANCE CRITERIA


1

